EFFRON, Judge,
with whom
SULLIVAN, Judge, joins (concurring in part and in the result):
I agree with the majority opinion, except to the extent that it may be read to suggest that this case provides an appropriate vehicle for deciding whether the status of a convening authority as an accuser can be passively waived, as opposed to being the subject of a knowing and intelligent waiver. I note that the decision in this case is not based upon waiver, but rests instead upon the conclusion that the convening authority was not an accuser. The majority opinion appropriately endorses the holding of the lower court that “[bjased on the record before us, we find no evidence that Captain Lynch became personally involved with the appellant to the extent that he became an accuser.” Unpub. op. at 3.
A personal order does not necessarily implicate a commander’s personal interest such that he becomes an “accuser” and is disqualified as a convening authority. See United States v. Voorhees, 50 MJ 494 (1999). The order that appellant disobeyed was a routine, administrative type of order that virtually automatically flowed from the fact of appellant’s arrest for shoplifting. No reasonable person would conclude that it represented any personal, versus official, interest of Captain Lynch or that its violation was an act that a commander would take personally. See Art. 1(9) and 23(b), UCMJ, 10 USC §§ 801(9) and 823(b), respectively; United States v. Gordon, 1 USCMA 255, 261, 2 CMR 161, 167, 1952 WL 1711 (1952). Under these circumstances, the issue of waiver does not arise because the record does not support appellant’s contention that the convening authority had become an accuser.